UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6883



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD SCOTT SELBY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-94-16)


Submitted:   October 26, 2000             Decided:   November 2, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Scott Selby, Appellant Pro Se. Steven Randall Ramseyer,
OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Scott Selby appeals the district court’s order denying

his motion for modification of the restitution requirement of his

sentence.     We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See United States v. Selby,

No. CR-94-16 (W.D. Va. June 16, 2000).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2